266 P.3d 221 (2012)
STATE of Washington, Respondent,
v.
Julio Cesar Aldana GRACIANO, Petitioner.
No. 86530-2.
Supreme Court of Washington.
January 5, 2012.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Madsen and Justices Chambers, Fairhurst, Stephens and González, considered at its January 4, 2012, Motion Calendar, whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is denied. The State's request for review of the standard of review issue is granted.
/s/ Madsen, C.J.
CHIEF JUSTICE